Abatement Order filed February 23, 2017




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-15-00805-CR
                                  ____________

                     EDWARD BEALEFIELD, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 176th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1464575

                           ABATEMENT ORDER

      Appellant appeals his conviction for continuous sexual abuse of a child.
Appellant’s appointed counsel filed a brief in which he concludes the appeal is
wholly frivolous and without merit. See Anders v. California, 386 U.S. 738 (1967);
High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978). We disagree with appellate
counsel’s conclusion that there are no arguable issues for appeal. Specifically,
counsel’s brief does not address whether there was error in the jury charge.1 See
Anders, 386 U.S. at 744. In particular, our review of the charge and closing argument
indicates that there was some confusion as to whether the jury was appropriately
instructed that while the State did not have to prove the exact dates of the continuous
sexual abuse, the two acts of abuse had to have occurred before the child was
fourteen. In addition the description of the lesser included offense was confusing
also as to the age of the complainant because it included both under 14 and under
17. Although the court expresses no opinion on the ultimate merit of these potential
issues, the court concludes they are arguable issues for appeal. Accordingly, the case
is abated and remanded to the trial court with instructions to appoint other counsel
and have a supplemental clerk’s record containing that appointment filed with the
clerk of this court within thirty (30) days of the date of this order.

       Appellant’s Anders brief is ordered stricken. New counsel’s brief shall be due
within 30 days of the date counsel is appointed.

       The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s supplemental clerk’s record is filed with this court.



                                               PER CURIAM


Panel consists of Justices Christopher, Busby, and Jewell.

       1
          Our decision should not be viewed as a determination of the merits of any issues raised
in the brief or a limitation on any issue that may be raised in this appeal. Appellant’s new appellate
counsel should personally review the record to determine what issues should be raised in this
appeal.